ACCEPTED
                                                                         01-15-00632-CV
                                                              FIRST COURT OF APPEALS
                                                                      HOUSTON, TEXAS
                                                                   7/27/2015 11:11:41 AM
                                                                   CHRISTOPHER PRINE
                                                                                  CLERK

               NO. 01-15-00632-CV
               NO. 01-15-00633-CV
                                                      FILED IN
                                               1st COURT OF APPEALS
           FIRST COURT OF APPEALS                  HOUSTON, TEXAS
                                               7/27/2015 11:11:41 AM
               HOUSTON, TEXAS                  CHRISTOPHER A. PRINE
                                                        Clerk
                     _____



                   IN RE B.D.




STATE’S DESIGNATION OF LEAD COUNSEL ON APPEAL




                                DEVON ANDERSON
                                District Attorney
                                Harris County, Texas

                                JESSICA A. CAIRD
                                State Bar No. 24000608
                                Assistant District Attorney
                                Lead Counsel on Appeal
                                1201 Franklin, Suite 600
                                Houston, Texas 77002
                                (713)755-5826
                                (713)755-5809 (fax)
                                caird_jessica@dao.hctx.net
TO THE HONORABLE COURT OF APPEALS:

      COMES NOW THE STATE OF TEXAS, by and through the

undersigned assistant district attorney, and, pursuant to Texas Rule of

Appellate Procedure 6.1, hereby designates Jessica A. Caird, an assistant

district attorney who has been assigned this case by the Appellate Division

of the Harris County District Attorney’s Office and whose relevant contact

information required by said rule appears below, as lead counsel for the

State in the foregoing styled and numbered appeal. The State further

requests that henceforth all notices or other communications about the case

be directed to her at the address below, and that her name appear as lead

counsel for the State in connection with all opinions, orders, or other

documents in the case that this Court releases to any law-related publishing

companies or their representatives for publication.

                                             Respectfully submitted,

                                             /s/ Jessica   A. Caird
                                             JESSICA A. CAIRD
                                             Assistant District Attorney
                                             Lead Counsel on Appeal
                                             State Bar No. 24000608
                                             1201 Franklin, Suite 600
                                             Houston, Texas 77002
                                             (713) 755-5826
                                             (713) 274-5958 (alternate)
                                             caird_jessica@dao.hctx.net
                      CERTIFICATE OF SERVICE

      I certify that I have requested that efile.txcourts.gov electronically

serve a copy of this motion to:

      Gary M. Polland at
      pollandlaw@yahoo.com




                                                  /s/ Jessica   A. Caird
                                                  Jessica A. Caird
                                                  Assistant District Attorney
                                                  Harris County, Texas
                                                  1201 Franklin, Suite 600
                                                  Houston, Texas 77002-1923
                                                  (713) 755-5826 (but soon to
                                                  change to (713) 274-5958)
                                                  caird_jessica@dao.hctx.net
                                                  TBC No. 24000608


Date: July 27, 2015




                                       2